Citation Nr: 0016191	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  99-03 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a complicating dental 
condition (claimed as teeth).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to August 
1979 and from April 1981 to September 1989.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the benefit sought on appeal. 


FINDING OF FACT

The claim of entitlement to service connection for a dental 
condition is supported by cognizable evidence demonstrating 
that the claim is plausible or capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for a dental 
condition is well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Any claimant who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  38 
U.S.C.A. § 5107(a).  A well-grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The test is an objective one which explores the 
likelihood of prevailing on the claim under the applicable 
law and regulations.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  Thus, although a claim need not be conclusive to 
be well grounded, it must be accompanied by supporting 
evidence.  38 U.S.C.A. § 5107(a); Tirpak, supra.  The quality 
and quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

A claim for service connection for a dental disorder also 
raises a claim for outpatient dental treatment.  Mays v. 
Brown, 5 Vet. App. 302 (1993).

On his medical examination for entrance onto active duty in 
April 1981, no dental pathology was noted.  Several years 
later, service medical records from October 1984 first report 
generalized wear on the facets of all teeth.  In July 1986, 
the examiner observed that there was excessive generalized 
wear on craters and facets noted on all posterior quadrants.  
The veteran reported slight facial tenderness in the morning.  
A splint was fabricated for his mouth.  Generalized excessive 
wear was assessed.  In July 1988, heavy occlusal wear and 
attrition on all teeth was noted.  The service medical 
records reveal no evidence of dental trauma.

In undated correspondence from Robert G. Fox, D.D.S., damage 
to the veteran's dentition was noted that had "taken many 
years to occur [and] would take [a dentist] several years to 
rehabilitate.  A treatment plan dated in June 1998 reported 
the need for two sets of temporary crowns and 28 permanent 
crowns, costing nearly $21,000.  The nature of the damage to 
the teeth was not specified, but since the dentist indicated 
that such damage occurred over the course of time, it is 
reasonable to conclude that such damage was due to a chronic 
condition rather than an acute injury.

The Board notes that while excessive wear of the teeth was 
assessed during service, the record does not contain a 
medical evidence of a formal diagnosis of a disability, 
disease or injury manifested by wear of the teeth.  
Nonetheless, considering the several references in service 
dental records as well as that the veteran was afforded a 
prosthetic splint, a chronic condition appears to have been 
manifested during service.  The Board likewise observes that 
while a formal diagnosis was not referenced by Dr. Fox, it 
would seem untenable that an expensive treatment plan was 
suggested in the absence of disability, disease or injury 
manifested by wear of the teeth.  

Since existing private treatment records may provide further 
basis for the claim, the Board regards the claim as plausible 
or capable of substantiation.  Accordingly, considering the 
record in its entirety, the Board regards the claim as well 
grounded.  See also Robinette v. Brown, 8 Vet. App. 69 (1995) 
(The duty to assist includes notification to the veteran that 
his failure to submit pertinent records could adversely 
affect his claim).


ORDER

The claim for entitlement to service connection for a dental 
condition is well grounded and to this extent the appeal is 
granted.


REMAND

For veterans discharged after September 30, 1981, the 
following must be met: (1) the dental condition or disability 
must be shown to have been in existence at the time of 
discharge or release from active service; (2) the veteran 
must have been discharged or released under conditions other 
than dishonorable, from a period of active military, naval or 
air service of not less than of not less than 90 days for 
those who served during the Persian Gulf War or not less than 
180 days for other periods; (3) application for treatment 
must be made within 90 days after discharge or release; (4) 
the certificate of discharge or release does not bear a 
certification that the veteran was provided a complete dental 
examination and all indicated appropriate dental treatment 
within 90 days of discharge or release; and (5) VA dental 
examination must be completed within 6 months after discharge 
or release, unless delayed through no fault of the veteran.  
38 C.F.R. § 17.161(b)(2)(i).  
 
However, 38 U.S.C.A. § 1712(b)(2) provides that a veteran who 
is to be released from service shall be given a written 
explanation of the eligibility requirements for VA outpatient 
dental treatment.  The explanation shall be signed by the 
member, or shall include a certification that the member 
refused to sign.  If there is no certification of record, the 
time limit is not considered to have begun.  Mays v. Brown, 5 
Vet. App. 302, 306 (1993).  The service records do not 
reflect notice in accordance with requirements.

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 
(1999).

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:  

1.  The RO should request that the 
veteran provide information as to any 
dental care he received since his release 
from active duty to include any private 
dental facility that afforded him dental 
treatment.  After obtaining any necessary 
release, the RO should contact the 
identified facilities and request that 
all available pertinent clinical 
documentation be forwarded for 
incorporation into the record.

2.  Thereafter, the veteran should be 
scheduled for a VA dental examination.  
The examiner is requested to review the 
claims folder, including any private 
dental records prior to preparation of a 
report.  

Based on the examination and the record, 
the examiner is requested to diagnose any 
dental disease or infirmity the veteran 
currently has and that which he had in 
service and to offer an opinion as to 
whether it as least as likely as not that 
the current dental disorder is related to 
the condition treated during service.

The complete rationale for all opinions 
expressed must be provided.  All reports 
should be typed.

3.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review and 
readjudicate the issue of entitlement to 
service connection for a dental condition 
including entitlement to dental 
treatment.  If the determination remains 
adverse to the veteran, he and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and an opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The Board 
intimates no opinion, either favorable or unfavorable, as to 
the ultimate disposition of this case.  No action is required 
of the veteran until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


 



